      Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 1 of 16 PageID #:191



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

EDWARD LICEAGA, et al.,                       )
                                              )
               Plaintiffs,                    )       Case No. 19-CV-107
                                              )
vs.                                           )
                                              )
JETSMARTER, INC., et al.                      )
                                              )
               Defendants.                    )

               MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
                 MOTION TO DISMISS AND COMPEL ARBITRATION

        Defendants JetSmarter, Inc. and Sergey Petrossov (collectively “JetSmarter”), for their

Memorandum of Law in Support of their Motion to Dismiss and Compel Arbitration, state as

follows:

                             I.     PRELIMINARY STATEMENT

        This action stems from contracts that Plaintiffs entered into with JetSmarter, under which

Plaintiffs paid JetSmarter certain fees, and JetSmarter agreed to provide Plaintiffs with (among

other things) access to travel-related services (the “Membership Agreement”). The Membership

Agreement contains a dispute resolution clause (the “Arbitration Provision”) in which the parties

expressly agreed that any claim or dispute related to the Agreement – including the validity of

the Provision itself – would be resolved exclusively by binding arbitration. Each Plaintiff

assented and agreed to this mandatory Arbitration Provision by “clicking” an electronic box that

confirmed his/her acceptance of all terms and conditions in the Membership Agreement.

        Plaintiffs allege that during the course of their respective memberships, JetSmarter

unilaterally changed the terms of the program to their detriment. As a result, and in direct

contravention of the Arbitration Provision, Plaintiffs filed this lawsuit alleging claims for

                                                  1
    Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 2 of 16 PageID #:192



consumer fraud and common law fraud.

       As a threshold matter, this Court should enforce the Arbitration Provision, which

expressly mandates that “[a]ny claim or dispute between the parties . . . whether related to this

Agreement, any of the Terms and Conditions, or the relationship or rights or obligations

contemplated herein, including the validity of this clause, shall be resolved exclusively by

binding arbitration …” (See Membership Agreements at § 18). This Provision unequivocally

requires that all disputes be decided by a neutral decision-maker in arbitration, and not by a jury

in a lawsuit. Plaintiffs hope to evade this binding Provision, but much to their chagrin, the

Federal Arbitration Act (“FAA”) and Supreme Court precedent mandate that such agreements to

arbitrate be enforced according to their terms. See Henry Schein, Inc. v. Archer & White Sales,

Inc., 2019 U.S. LEXIS 566 (U.S. 2019). Accordingly, this Court should dismiss this case, and

compel binding arbitration as the parties expressly agreed in the Membership Agreement.

Indeed, other JetSmarter members have commenced arbitration proceedings in which they allege

the same or similar claims as Plaintiffs, so this case can and should be coordinated with those

matters in the interests of judicial economy, avoidance of inconsistent results and conservation of

the parties’ resources.

       Alternatively, if this Court is disinclined to compel arbitration, it should stay this action

pending resolution of a related class action arbitration (the “Class Arbitration”) before the

American Arbitration Association (the “AAA”) in Broward County, Florida. The parties to that

Arbitration have engaged in limited discovery and motion practice, and they continue to

participate in mediation in hopes of reaching a class action settlement. And significantly, the

arbitrator recently ruled that the Arbitration Provision is enforceable and that the claims at issue

(which are similar, if not identical to Plaintiffs’ here) are arbitrable. (See 2/19/19 Class


                                                  2
      Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 3 of 16 PageID #:193



Arbitration Ruling at 3-5). The arbitrator also certified the class; Plaintiffs qualify as class

members, so they have the ability to participate in or opt-out of the class. (See id. at 17, 18, 20).

Hence, judicial economy mandates a stay of the instant action pending resolution of the Class

Arbitration. There is no reason to waste judicial resources and the resources of the respective

parties should Plaintiffs be amenable to the terms of a class action settlement. Thus, if

arbitration is not compelled, this Court should stay all proceedings pending resolution of the

Class Arbitration.

        Accordingly, based upon the foregoing, JetSmarter respectfully requests that this Court

grant the present Motion and award the relief requested herein.

                               I.      FACTUAL BACKGROUND

 A.     Plaintiffs’ Allegations

        Edward Liceaga alleges that in or about August 2017, he entered into discussions with

JetSmarter about renewing and upgrading his JetSmarter membership (which had been in place

since July of 2016). (See First Amended Complaint (at CM/ECF Doc. No. 16, (“FAC”)) at ¶

39). Plaintiff Liceaga ended up renewing and upgrading his membership in or about September

2017. (Id. at ¶ 44). Plaintiff Liceaga alleges that after renewing and upgrading his membership,

JetSmarter advised him that it was unilaterally changing the terms of his membership including

the elimination of a significant amount of benefits. (See id. at ¶¶ 52-58). On or about December

6, 2018, Plaintiff Liceaga filed a Complaint in the Circuit Court of Cook County, Illinois.

JetSmarter timely removed this case to this Court on January 7, 2019 based upon diversity

jurisdiction. (See Notice of Removal at CM/ECF Doc. No. 1).

        On February 15, 2019, Plaintiffs filed their First Amended Complaint adding Anthony

Brummel and Delphine Pontvieux (who are married) as Plaintiffs and Sergey Petrossov as a


                                                  3
     Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 4 of 16 PageID #:194



Defendant. (See FAC generally). Anthony Brummel alleges that in or about December 2017, he

entered into discussions with JetSmarter about upgrading his JetSmarter membership (which had

been in place since April of 2017). (See id. at ¶ 70). Plaintiff Brummel chose to upgrade his

membership at that time, and a few months later, in or about May 2018, Delphine Pontvieux

renewed her JetSmarter membership (which had been in place since May of 2017). (See id. at ¶¶

70, 76). Plaintiffs Brummel and Pontieux allege that after they upgraded and renewed their

respective memberships, JetSmarter advised them that it was unilaterally changing the terms of

their memberships including the elimination of a significant amount of benefits. (See id. at ¶¶

80-84).

B.        The Membership Agreement

          When Plaintiffs upgraded and/or renewed their memberships, they each entered into a

separate Membership Agreement with JetSmarter. (See Declaration of Mikhail Kirsanov

(“Kirsanov Decl.”) at ¶ 3, attached hereto as Ex. A). In so doing, each Plaintiff acknowledged,

accepted and agreed to all terms and conditions of the Membership Agreement including the

provision that such agreement may be amended or modified. (See id.).

          In this regard, Plaintiffs Liceaga’s and Brummel’s Membership Invoices included the

following language directly above the itemized membership fees:

          THE ABOVE PERSON OR ENTITY IS HEREBY REFERRED TO AS “THE
          MEMBER”.

          BY REMITTING THE AMOUNT DUE UNDER THIS INVOICE AND ACCEPTING
          THE TERMS AND CONDITIONS OF THE MEMBERSHIP AGREEMENT,
          MEMBER WILL PURCHASE JETSMARTER’S SERVICE…

(See Liceaga, Brummel Membership Invoices, attached to Ex. A as Exs. A-1, A-2) (emphasis

added). Similarly, Plaintiff Pontvieux’s Membership Invoice included the following language

above the membership fee:

                                                 4
    Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 5 of 16 PageID #:195



       THE ABOVE PERSON OR ENTITY IS HEREBY REFERRED TO AS “THE
       MEMBER”.

       BY ACCEPTING THE TERMS AND CONDITIONS OF THE MEMBERSHIP
       AGREEMENT, MEMBER WILL GAIN ACCESS TO JETSMARTER’S SERVICE…

(See Pontvieux Membership Invoice, attached to Ex. A as Ex. A-3) (emph. added).

       Below the itemized charges, the Membership Invoices contained an empty checkbox

directly to the left of the phrase, “I ACCEPT TERMS AND CONDITIONS OF THE

MEMBERSHIP AGREEMENT.” (See Exs. A-1, A-2, A-3). Each Plaintiff confirmed his/her

acceptance of the Membership Agreement by clicking on the checkbox. (See id.; Ex. A at ¶¶ 4-

6). Plaintiffs had no choice but to click the checkbox in order to access the screen for entering

their payment information. (See id.). Thus, Plaintiffs could pay their respective invoices only

after clicking on the checkbox and signaling his/her acceptance of the Membership Agreement.

(See id.). Before clicking on the box, Plaintiffs could have accessed the complete Membership

Agreement simply by clicking the hyperlink next to the checkbox or the second hyperlink below

that box. The language below the checkbox expressly advised Plaintiffs that it was his/her “sole

responsibility to review and abide by all of the terms and conditions of the Membership

Agreement and all applicable service terms and conditions, as amended from time to time.” (See

Exs. A-1, A-2, A-3).

       If Plaintiffs clicked the hyperlinks, they would have been directed to a webpage

displaying the Membership Agreement. (Ex. A at ¶ 7). The Membership Agreement’s opening

paragraph plainly stated that Plaintiffs were agreeing “to the following terms and conditions . . .

relating to the services provided in relation to Member’s subscription to JetSmarter’s

membership program.” (See Plaintiffs’ Membership Agreements, attached to Ex. A as Exs. A-4,

A-5, A-6). Among those terms and conditions was the Arbitration Provision requiring that all



                                                 5
     Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 6 of 16 PageID #:196



disputes be resolved by binding arbitration before the AAA under its Commercial Arbitration

Rules:

         Any claim or dispute between the parties and/or against any agent, employee, successor,
         or assign of the other, whether related to this Agreement, any of the Terms and
         Conditions[,] or the relationship or rights or obligations contemplated herein, including
         the validity of this clause, shall be resolved exclusively by binding arbitration by the
         American Arbitration Association [] under the Commercial Arbitration Rules …

(See Exs. A-4, A-5, A-6 at § 18).

         This Provision broadly encompasses any claim or dispute between the parties related to

their relationship, obligations or the Agreement. (See id.). Hence, Plaintiffs’ claims relating to

alleged misrepresentations and inaccuracy of the services provided and their causes of action for

consumer fraud and common law fraud all fall squarely within the ambits of the mandatory

Arbitration Provision. And significantly, there are multiple proceedings commenced by other

members alleging the same or similar claims as Plaintiffs that are currently pending in other

arbitrations, including the Class Arbitration. (See Declaration of Jenna Gushue (“Gushue Decl.”)

at ¶ 2, attached hereto as Ex. B).

C.       The Class Arbitration

         On or about September 5, 2018, other members lodged a Demand for Class Arbitration

against JetSmarter with the AAA in Fort Lauderdale, Florida. (See id. at ¶ 3). JetSmarter and

class counsel agreed to arbitrate the class before the AAA in Broward County, Florida, and an

arbitrator has been appointed. (See id. at ¶ 4). The parties have engaged in limited discovery,

motion practice, and have participated in and continue to participate in mediation in an effort to

reach a class action settlement. (See id. at ¶ 5). The arbitrator recently ruled that the Arbitration

Provision is enforceable and that the claims at issue are arbitrable. (See id. at ¶ 6; 2/19/19 Class

Arbitration Ruling at 3-5, attached to Ex. B as Ex. B-1). The arbitrator also certified the class;

Plaintiffs qualify as class members, so they have the ability to participate in or opt-out of the
                                                     6
     Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 7 of 16 PageID #:197



class. (See Ex. B at ¶ 6; Ex. B-1 at 17, 18, 20). If necessary, a final hearing (i.e., trial) will be

held in November 2019. (See Ex. B at ¶ 6).

                                   III.    LEGAL ARGUMENT

A.      The Membership Agreement Compels Arbitration Of This Dispute

        The FAA, 9 U.S.C.A. §§ 1-16, expresses a national policy favoring arbitration and

requires courts to “place arbitration agreements on an equal footing with other contracts, and

enforce them according to their terms.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339,

346 (2011) (citations omitted). Indeed, the FAA expressly mandates that written agreements to

arbitrate disputes “shall be valid, irrevocable, and enforceable, save upon such grounds as exist

at law or in equity for the revocation of any contract.” 9 U.S.C.A. § 2.

        In light of the strong public policy favoring arbitration, the Supreme Court has

emphasized that questions of arbitrability “must be addressed with a healthy regard for the

federal policy favoring arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 24 (1983). Thus, “any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration[.]” Id. at 24-25; AT&T Mobility LLC, 563 U.S. at 341.

        Under the FAA, there are two elements that courts consider in ruling on a motion to

compel arbitration: (1) whether a valid arbitration clause exists; and (2) whether the particular

dispute falls within the scope of the arbitration agreement.1 Zurich Am. Ins. Co. v. Watts

Industries, Inc., 417 F.3d 682, 687 (7th Cir. 2005); Sherman v. AT&T Inc., 2012 U.S. Dist.

LEXIS 40394, *5 (N.D. Ill. 2012). Here, both prongs clearly are met; as such, this action should

be dismissed and binding arbitration compelled.


        1
          As Plaintiffs chose to file this case (instead of commencing arbitration proceedings), they
obviously have refused to submit their claims to arbitration. See Sherman, 2012 U.S. Dist. LEXIS 40394,
at *4 (“[a]rbitration may be compelled … whenever there is … a refusal by one of the parties to submit to
arbitration”).
                                                    7
    Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 8 of 16 PageID #:198



        1.     The Arbitration Provision Is Valid And Enfoceable

       First, a valid written agreement to arbitrate undeniably exists – the Membership

Agreement containing the Arbitration Provision – which Plaintiffs acknowledged, accepted and

agreed to. (See Ex. A at ¶¶ 3-7). Plaintiffs expressed his/her agreement to arbitrate by clicking

to accept the terms of the Membership Agreement. This is known as a “clickwrap”’ agreement,

which requires users to click a box or toggle a button to affirmatively accept written terms and

conditions. See, e.g., Sherman, 2012 U.S. Dist. LEXIS 40394, at *9-10; Sgourous v. TransUnion

Corp., 2015 U.S. Dist. LEXIS 13691, *10-16 (N.D. Ill. 2015); aff’d 817 F.3d 1029 (7th Cir.

2015). Courts typically enforce clickwrap agreements because they “require[] users to take

affirmative action to manifest assent by clicking a button or a checkbox which accompanies a

statement instructing users that their click would constitution their assent to the terms at issue.”

Id. If the user does not affirmatively manifest his or her assent to the terms by taking the

required action, he or she will not be able to proceed and obtain the offered good or service. See,

e.g., Sherman, 2012 U.S. Dist. LEXIS 40394, at *10.

       Numerous courts, including those in the Seventh Circuit, have enforced clickwrap

agreements. See id.; Treiber & Straub, Inc. v. UPS, 474 F.3d 379, 385 (7th Cir. 2007) (enforcing

clickwrap agreement that required customers to click assent to pertinent parts of a contract that

was available on a website); DeJohn v. The TV Corp. Int’l, 245 F. Supp. 2d 913, 919 (N.D. Ill.

2003) (enforcing terms of a contract when a webpage user had opportunity to click on

hyperlinked terms); see also Meyer v. Uber Technologies, 868 F.3d 66, 80 (2nd Cir. 2017);

Bekele v. Lyft, Inc., 199 F. Supp. 3d 284, 295 (D. Mass. 2016); A.V. v. iParadigms, LLC, 544 F.

Supp. 2d 473, 480 (E.D. Va. 2008) (citing cases).

       In this case, the enforceability of the Membership Agreement is governed by state law


                                                  8
    Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 9 of 16 PageID #:199



and such agreements generally are enforceable under Illinois law. See, e.g., Sherman, 2012 U.S.

Dist. LEXIS 40394, at *10-15. The JetSmarter Membership Agreement contains a Florida

choice of law provision. (See Exs. A-4, A-5, A-6 at § 17). Notwithstanding, as set forth below,

both Florida and Illinois law favor the enforcement of clickwrap agreements; thus, there is no

conflict that would necessitate a choice of law analysis. See Global Cash Network, Inc. v.

Worldpay, US, Inc., 148 F. Supp. 3d 716, 722 (N.D. Ill. 2015) (ruling that no conflict of law

analysis is necessary when there is no actual conflict between the laws of the respective states).

       “Signifying agreement by clicking on a box on the screen is common in internet

commerce.” Sherman, 2012 U.S. Dist. LEXIS 40394, at * 9. “This type of assent is called

clickwrap, in which a webpage user manifests his or her assent to the terms of a contract by

actively clicking an ‘accept’ button in order to proceed.” Id. The clickwrap process of checking

a box next to hyperlinked terms generally provides adequate notice to a consumer. Id. In

Sherman, the court found that the plaintiff received adequate notice of the terms and conditions

of a contract for internet services when he checked a box labeled “I have read and agree to the

AT&T Terms of Service” where “AT&T Terms of Service” linked to the Terms. Id. The court

reasoned:

       [Plaintiff] does not deny and cannot deny that he actively clicked that he accepted the
       hyperlinked Terms, because he would have been unable to proceed with the activation
       process and would never have received his internet service without clicking his assent.
       The Terms contain clear and reasonable language, in capital letters, that the customer and
       AT&T agree to waive the right to a trial by jury and to participate in a class action, and
       repeat that this arbitration agreement affects the customer’s rights, in capital letters.
       [Plaintiff] has not raised a genuine issue of material fact that the Terms do not provide
       reasonable notice. Consequently, [Plaintiff] had adequate notice of the Terms, to which
       he assented at the time of his activation of internet service.

Sherman, 2012 U.S. Dist. LEXIS 40394, at *10-11.

       And, courts have enforced clickwrap agreements under Florida law, as well. See, e.g.,

Segal v. Amazon.com, Inc., 763 F. Supp. 2d 1367, 1369-70 (S.D. Fla. 2011) (enforcing forum

                                                   9
   Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 10 of 16 PageID #:200



selection clause in clickwrap agreement); Siedle v. Nat'l Assoc. of Sec. Dealers, Inc., 248 F.

Supp. 2d 1140, 1143 (M.D. Fla. 2002) (agreeing with multiple decisions enforcing clickwrap

agreements).

       Here, as in the aforementioned cases, Plaintiffs affirmatively clicked on the checkbox

directly adjacent to the hyperlinked-phrase: “I ACCEPT TERMS AND CONDITIONS OF THE

MEMBERSHIP AGREEMENT.” By clicking in this hyperlink, each was able to access the

terms of the Membership Agreement. In fact, the Membership Invoices made a second reference

to “accepting the terms and conditions of the Membership Agreement,” and below the checkbox,

there is a third reference to the Agreement, as the Invoices stated that the Agreement was

available for review at: http://jetsmarter.com/legal/membership. (See Exs. A-1, A-2, A-3).

       Accordingly, Plaintiffs had adequate notice, the Membership Agreement should be

deemed valid, and the terms of that Agreement – including the Arbitration Provision – should be

enforced in full. As such, JetSmarter satisfies the first prong, and this Court should hold

Plaintiffs to their agreements to arbitrate their disputes before the AAA. (See Ex. B-1 at 4-5)

(“the undersigned concludes that JetSmarter and each class member agreed to the [A]rbitration

[P]rovision [and] that the [A]rbitration [P]rovision is enforceable”).

       2.      An Arbitrable Issue Exists

       The second prong is easily satisfied too. Whether an arbitrable issue exists is clearly a

question for the arbitrator. In that regard, courts “have recognized that parties can agree to

arbitrate ‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to

arbitrate or whether their agreement covers a particular controversy.” Rent-A-Center, W., Inc. v.

Jackson, 561 U.S. 63, 68-69 (2010); Henry Schein, Inc., 2019 U.S. LEXIS 566, *8.

       Courts in the Seventh Circuit have recognized that “an agreement to arbitrate a gateway


                                                 10
   Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 11 of 16 PageID #:201



issue” is “simply an additional, antecedent agreement the party seeking arbitration asks the

federal court to enforce, and the FAA operates on this additional arbitration agreement just as it

does on any other.” Zacher v. Comcast Cable Communs. LLC, 2018 U.S. Dist. LEXIS 102956,

*9 (N.D. Ill. 2018); quoting Rent-A-Ctr., W., Inc., 561 U.S at. 63. In turn, Courts have ruled that

“language defining an arbitrable ‘dispute’ as including the ‘validity, enforceability or scope’ of

the arbitration agreement clearly demonstrates the parties’ intent to delegate these gateway issues

to the arbitrator. Id. at *10; see also Kemph v. Reddam, 2015 U.S. Dist. LEXIS 38861, *13-14

(N.D. Ill. 2015); Bayer v. Comcast Cable Commc'ns, LLC, 2013 U.S. Dist. LEXIS 62061, *11

(N.D. Ill. 2013). Likewise, “the ‘consensus view’ of federal case law is that the incorporation by

reference of the AAA Rules is clear and unmistakable evidence of an intention to arbitrate

arbitrability.” Allscripts Healthcare, LLC v. Etransmedia Tech., Inc., 188 F. Supp. 3d 696, 701

(N.D. Ill. 2016); see also Wal-Mart Stores, Inc. v. Helferich Patent Lic., LLC, 51 F. Supp. 3d

713, 719 (N.D. Ill 2014) (“where the parties agree to arbitration pursuant to the rules of the

[AAA], the parties incorporate the AAA’s rules into the arbitration agreement”); Corrigan v.

Domestic Linen Supply Co., 2012 U.S. Dist. LEXIS 100961, *6 (N.D. Ill. 2012) (“when parties

agree in a valid arbitration agreement that AAA’s rules apply, an arbitrator should decide the

scope of arbitrability”).2

        This matter is on “all fours” with the aforementioned cases, because the Membership

Agreement expressly states that Plaintiffs’ claims and the validity of the Arbitration Provision

itself “shall be resolved exclusively” by the AAA “under the Commercial Arbitration Rules.”

(See Exs. A-4, A-5, A-6 at § 18). As such, based upon the clear language of that Provision, the

arbitrable element also is satisfied, and this Court should compel arbitration. (See Ex. B-1 at 5)

        2
         Rule 7(a) of the of the AAA Commercial Arbitration Rules “empowers an arbitrator to decide
the gateway arbitrability issues of validity and scope of the arbitration clause.” Ali v. Vehi-Ship, LLC,
2017 U.S. Dist. LEXIS 194456, *8 (N.D. Ill. 2017).
                                                    11
   Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 12 of 16 PageID #:202



(“the issues set forth in Claimants’ Demand for Arbitration are therefore, properly submitted to

arbitration”).

        Finally, courts also may choose to consider whether the party seeking to compel

arbitration waived its right to arbitrate. To determine whether a party has waived arbitration, the

court considers “whether, based on all the circumstances, the party against whom the waiver is to

be enforced has acted inconsistently with the right to arbitrate.” Armstrong v. LaSalle Bank Nat'l

Assoc., 552 F.3d 613, 616 (7th Cir. 2009); Fuller v. Frontline Asset Strategies, LLC, 2018 U.S.

Dist. LEXIS 61015, *8 (N.D. Ill. 2015).

        Here, JetSmarter has in no way “acted inconsistently” with its right to arbitrate, as its first

formal act before this Court (via the present Motion) was to seek dismissal of this case of favor

of arbitration. Indeed, JetSmarter has not done anything but remove the case to federal court and

file the present Motion. It has not filed an Answer to Plaintiffs’ Complaint, and no discovery has

been served (by any of the parties). Therefore, JetSmarter has not done anything that could even

arguably be characterized as waiving its right to arbitration.

        Based upon the foregoing, the FAA controls and mandates that this Court dismiss this

action and compel arbitration.3 Because other members have initiated arbitration proceedings

alleging the same or similar claims as Plaintiffs here, JetSmarter respectfully requests that this

Court grant the present Motion and compel arbitration. The coordination of this action with the




        3
          As set forth above, the Membership Agreement contains a Florida choice-of-law provision.
(See Exs. A-4, A-5, A-6 at § 17). In the event the FAA somehow does not preempt the Florida
Arbitration Code, application of that Code would mandate the same result. See Fla. Power Corp. v. City
of Casselberry, 793 So. 2d 1174, 1178-79 (Fla. Ct. App. 2001).

                                                  12
     Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 13 of 16 PageID #:203



other arbitration proceedings will achieve judicial economy, avoidance of inconsistent results,

and conservation of the parties’ resources.4

B.      Alternatively, A Stay Is Appropriate Pending Resolution Of The Class Arbitration

        If, for some reason, the Court is disinclined to compel arbitration, it should stay these

proceedings pending resolution of the Class Arbitration. It is well-settled that a procedural stay

is appropriate when judicial economy and avoidance of confusion and possible inconsistent

results are involved. To require the parties to participate in extensive discovery would not be

prudent in light of the pending Class Arbitration and mediation. Instead, a more practical and

efficient approach is to await the resolution of the Class Arbitration and then determine whether

where to go from there.

        It is well-settled that this Court has broad discretion to stay these proceedings:

        A district court’s power to stay proceedings is well-established and “incidental to the
        power inherent in every court to control the disposition of the causes on its docket with
        economy of time and effort for itself, for counsel, and for litigants.” The Court has
        “broad discretion” to decide whether a stay is warranted. When deciding whether to
        grant a stay, a court should “balance the competing interests of the parties and the interest
        of the judicial system” by considering the following three factors: (1) whether a stay will
        simplify the issues in question and streamline the trial; (2) whether a stay will reduce the
        burden of litigation on the parties and on the court; and (3) whether a stay will unduly
        prejudice or tactically disadvantage the non moving party.

Mantissa Corp. v. Old Second Bancorp, Inc., 2018 U.S. Dist. LEXIS 103365, *6 (N.D. Ill.

2018); see, e.g., Sherman, 2012 U.S. Dist. LEXIS 40394, at *15 (granting AT&T’s motion to

compel arbitration and staying the case pending outcome of arbitration).

        Here, a stay of proceedings is entirely appropriate (to the extent this Court decides

against dismissal). Indeed, judicial economy warrants a stay pending resolution of the Class


        4
          It is worth noting that several claimants have filed lawsuits against JetSmarter wherein (as here)
JetSmarter has filed or will be filing motions to dismiss and compel arbitration in accordance with its
respective Membership Agreements. In fact, JetSmarter recently succeeded on such a motion in a case
filed in California. See Milosavljevic v. JetSmarter, Inc., Case No. BC716486 (Cal. Super. Ct. Feb. 20,
2019), Minute Order attached hereto as Ex. C.
                                                     13
   Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 14 of 16 PageID #:204



Arbitration. JetSmarter is hopeful that Arbitration will result in a prompt, mediated resolution

that will resolve all pending and potential claims against JetSmarter (including Plaintiffs’), at

which time, JetSmarter’s members will be afforded an opportunity to opt out and pursue other

arbitrations (should they desire to do so). Even if Plaintiffs elect to opt out, the arbitrator’s

substantive rulings – while not having a preclusive effect if Plaintiffs decide to opt-out – may

simplify any issues that might be arbitrated between the parties.

       Further, Plaintiffs would not suffer any prejudice were this Court to stay this case

pending resolution of the arbitration. If they are not satisfied with the resolution and ultimately

opt out of the class, each would be free to pursue his/her own claims. As such, a stay would

have no impact on their ability to pursue their claims. Conversely, a decision on whether or not

to opt-out would be premature as this juncture, as Plaintiffs have no clue what relief he/she may

be afforded as a member of the class. Should this case proceed (and not be stayed), the Court,

Plaintiffs and JetSmarter all would be forced to expend time and resources that could well be

avoided or rendered unnecessary altogether. Thus, the balance of harm to the parties

overwhelmingly weighs in favor of a stay.

       Moreover, the length of a stay should not be significant. Former Miami-Dade County

Circuit Court Judge Ellen Leesfield has been selected as the Arbitrator, the parties have already

participated in mediation and continue to do so, and a class has been certified. Thus, a prompt

and comprehensive resolution seems plausible. Should that occur, putative class members will

receive notice and the opportunity to opt out of the class. This realistically could take place

within a matter of months. And if for some reason the parties are unable to reach a settlement by

way of mediation, then the arbitration will proceed – with a final hearing (i.e., trial) set to take

place later this year, in November.


                                                  14
   Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 15 of 16 PageID #:205



       Accordingly, for the sake of judicial economy, avoidance of inconsistent results,

conservation of the parties’ resources, and lack of prejudice to Plaintiffs, JetSmarter respectfully

requests that the Court grant the present Motion and stay these proceedings pending resolution of

the Class Arbitration.

                                     IV.     CONCLUSION

       For all of the foregoing reasons, the Arbitration Provision contained in the Membership

Agreement should be enforced, and this Court should dismiss this case and compel arbitration of

the dispute between the parties (so this action can be coordinated with the similar proceedings

pending in arbitration). Alternatively, if, for some reason, the Court is disinclined to compel

arbitration, in the interests of judicial economy, this case should be stayed pending resolution of

the Class Arbitration.

Dated: March 7, 2019                          GORDON REES SCULLY MANSUKHANI, LLP

                                              Attorneys for Defendants


                                              By: /s/ Daniel E. Feinberg       x
                                                     Daniel E. Feinberg, Esq.
                                                     Illinois State Bar No. 6269724
                                                     GORDON REES SCULLY
                                                     MANSUKHANI, LLP
                                                     One North Franklin, Suite 800
                                                     Chicago, Illinois 60606
                                                     (312) 565-1400
                                                     dfeinberg@grsm.com




                                                 15
   Case: 1:19-cv-00107 Document #: 20 Filed: 03/07/19 Page 16 of 16 PageID #:206



                                CERTIFICATE OF SERVICE

       I, Daniel E. Feinberg, an attorney, hereby certify that a copy of the above and foregoing

was filed electronically with the Court of the United States District Court for the Northern

District of Illinois (Eastern Division), this 7th day of March, 2019, using the CM/ECF system.




                                      /s/ Daniel E. Feinberg




                                                16
